                 Case 2:20-cr-00013-WBS Document 58 Filed 06/11/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00013-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT
13                           v.                           FINDINGS AND ORDER
14   MARIO GONZALEZ,                                      DATE: June 14, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on June 14, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until August

22 16, 2021, and to exclude time between June 14, 2021, and August 16, 2021, under Local Code T4.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes photographs, several video and audio recordings, reports, prior arrest reports, and

26          documentation of the defendant’s prior criminal history. All of this discovery has been either

27          produced directly to prior counsel, Douglas Beevers, and/or made available for inspection and

28          copying.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00013-WBS Document 58 Filed 06/11/21 Page 2 of 3


 1               b)      Counsel for defendant, Ms. Padgett, recently substituted in as attorney of record.

 2        Ms. Padgett has not yet received the discovery from prior counsel. Accordingly, counsel desires

 3        additional time to obtain this discovery, review it, review it with her client, research the

 4        defendant’s criminal history, research case law, consider motions, and otherwise prepare for trial.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of June 14, 2021 to August 16, 2021,

14        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15        because it results from a continuance granted by the Court at defendant’s request on the basis of

16        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17        of the public and the defendant in a speedy trial.

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00013-WBS Document 58 Filed 06/11/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 9, 2021                                       PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ MICHAEL W. REDDING
 9                                                             MICHAEL W. REDDING
                                                               Assistant United States Attorney
10

11
     Dated: June 9, 2021                                       /s/ MARIA PADGETT
12                                                             MARIA PADGETT
13                                                             Counsel for Defendant
                                                               MARIO GONZALEZ
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED. Moreover, the court also finds excludable time from June
18
     14, 2021 to August 16, 2021 because the ongoing COVID-19 pandemic has led to the suspension of jury
19
     trials in this district since March 17, 2020, and the General Orders of this court issued in connection with
20
     the pandemic allow for continuances and the exclusion of time under the Speedy Trial Act, 18 U.S.C. §
21
     3161(h)(7)(A), with no further findings required. General Orders 611, 612, 617, and 618. Additionally,
22
     the April 16, 2020 Order of the Judicial Council of the Ninth Circuit suspended the time limits of 18
23
     U.S.C. § 3161(c) due to a judicial emergency in this district until May 2, 2021. See In re Approval of
24
     the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).
25
            Dated: June 11, 2021
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
